DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-8 are objected to because of the following informalities:  various forms of the word “pressurized” are used when the more normal term for the art would be “pressed” or “pushed”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking device configured to restrict or release rotation of the first and second assembly pipes.” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgandi et al (European Patent Application No. 1764021), hereinafter Morgandi.
Regarding claim 1, Morgandi teaches a cleaner comprising: 
a first extension pipe connected to a suction portion contacting a surface to be cleaned (rigid tubular element 1, see fig. 14 and paragraph [0062]); and 
a second extension pipe (rigid tubular element 2, see fig. 14 and paragraph [0062]) coupled to a cleaner body having a driver generating suction force (machine body 300 houses suction means, see fig. 16 and paragraph [0075]), and rotatably coupled to the first extension pipe (toothed coupling 70 between rigid tubular elements 1 and 2, see paragraph [0062], fig. 14 and fig. 15), 
wherein the first and second extension pipes are configured to operate in: 
a first arrangement configured to allow the second extension pipe to be arranged in a longitudinal direction of the first extension pipe (first arrangement, see fig. 14), and 
a second arrangement configured to allow the second extension pipe to rotate in a first direction from the first arrangement such that the first extension pipe and the second extension pipe are arranged to face each other (second arrangement, see fig. 15).
Regarding claim 2, Morgandi teaches the cleaner according to claim 1. Morgandi also teaches that the first and second extension pipes are configured to further operate in: a third arrangement configured to rotate in a second direction opposite to the first direction from the first arrangement (Morgandi shows three arrangements at different rotations: one where the angle between the pipes is 
Regarding claim 3, Morgandi teaches the cleaner according to claim 1. Morgandi teaches that it further comprises: a link assembly configured to allow the second extension pipe to rotate about the first extension pipe (toothed coupling 70, see paragraph [0063], fig. 12 and fig. 13).
Regarding claim 4, Morgandi teaches the cleaner according to claim 3. Morgandi also teaches that the link assembly includes: a locking device configured to restrict or release rotation of the first and second extension pipes (locking device 6, see paragraph [0069] and fig. 12).
Regarding claim 5, Morgandi teaches the cleaner according to claim 4. Morgandi also teaches that the locking device includes: a locking button configured to be pressurized (wheel 13 designed to be pressed, see paragraph [0071]); a stopper pressurized by the locking button (toothed elements 7, see fig. 13 and paragraphs [0071]-[0072]); and a stopper receiver configured to allow the stopper to be inserted therein such that rotation of the second extension pipe is restricted, or configured to allow the stopper to be released therefrom such that restriction of the rotation of the second extension pipe is released (seat 9 configured to restrict rotation, see paragraph [0070]).
Regarding claim 6, Morgandi teaches the cleaner according to claim 5, and additionally teaches that the locking button is configured to have a pressurization direction perpendicular to the first and second directions (wheel 13 is pushed in direction of arrow C, which is orthogonal to the first and second directions x1 and x2, see paragraph [0071] and fig. 13).
Regarding claim 7, Morgandi teaches the cleaner according to claim 6, and additionally teaches that the link assembly includes: a stopper seating portion configured to extend from any one of the first and second extension pipes, and provided to allow the stopper to be seated therein such that movement of the stopper is restricted in the pressurization direction (fastening means 11, which restrict motion of the wheel 13 in the pressing direction, are, when assembled, attached to pin 5, which extends 
Regarding claim 8, Morgandi teaches the cleaner according to claim 6, and additionally teaches that the link assembly further includes: a stopper elastic member configured to allow the stopper to elastically return in a direction opposite to the pressurization direction (elastic means 12, see paragraph [0071], fig. 12, and fig. 13).
Regarding claim 13, Morgandi teaches the cleaner according to claim 1, and additionally teaches that it further comprises: a flexible hose provided between the first and second extension pipes so as to interconnect inner passages of the first and second extension pipes, and configured to have a variable length according to arrangements of the first and second extension pipes (flexible tubular element 4 is provided between, and interconnects rigid tubular elements 1 and 2, and is capable of varying in length based on arrangements thereof, see fig.14 and fig. 15).
Regarding claim 14, Morgandi teaches the cleaner according to claim 13, and additionally teaches that the flexible hose is arranged in a longitudinal direction of each of the first and second extension pipes in the first arrangement (flexible tubular element 4 is in a longitudinal direction, see fig. 14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morgandi as applied to claim 5 above, and further in view of Tsuchiya (Japanese Patent Publication no. 2004321699).
Regarding claim 9, Morgandi teaches the cleaner according to claim 5, wherein: the stopper is one pair of stoppers (toothed elements 7 and 8, see Morgandi paragraph [0063], fig. 12 and fig. 13), and the stopper receiver is one pair of stopper receivers (seats 9 and 10, see Morgandi paragraph [0063], fig. 12 and fig. 13), and the locking device includes a rotation shaft configured to interconnect the one pair of the stopper receivers as well as to form a rotation center of each of the first and second extension pipes (pin 5, see Morgandi paragraph [0063], fig. 12 and fig. 13). Morgandi does not teach that the locking button is one pair of locking buttons. 
However, Tsuchiya teaches a link assembly for a cleaning device containing a pair of locking buttons (function parts 53, see Tsuchiya fig. 4, fig. 5, and fig. 6). It would have been obvious to a person having ordinary skill in the art to implement the concepts taught in Tsuchiya in the device of Morgandi, as doing so would represent the substitution of one known element (the two-button assembly of Tsuchiya) for another (the one-button assembly of Morgandi).
Regarding claim 10, Morgandi in view of Tsuchiya teaches the cleaner according to claim 9. Morgandi additionally teaches that the rotation shaft is spaced apart from an inner passage of each of the first and second extension pipes (rotation around pin 5, which is spaced apart from inner passage, see Morgandi fig. 14 and fig. 15).
Regarding claim 11, Morgandi in view of Tsuchiya teaches the cleaner according to claim 9. Morgandi additionally teaches that the one pair of stoppers includes: one pair of insertion protrusions vertically spaced apart from the rotation shaft, and inserted into the stopper receiver (toothed elements 
Regarding claim 12, Morgandi in view of Tsuchiya teaches the cleaner according to claim 11. Morgandi additionally teaches that the one pair of insertion protrusions is arranged in a direction perpendicular to a longitudinal direction of any one of the first and second extension pipes (front teeth 71 and 81 are perpendicular to longitudinal axes x1 and x2 of the first and second extension pipes, see Morgandi paragraph [0063] and fig. 12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Jeon et al (U.S. Patent Publication 20050081326) and Park et al (U.S. Patent Publication 20060156510) teach a locking joint with a button
Conrad et al (U.S. Patent Publication 20140237756) teaches a hinge mechanism with inner portions of a joint on one tube and outer portions on the other tube (see, e.g. fig. 57)
Innes et al (U.S. Patent Publication 20170112343) - teaches a cleaner with hinged tube, hose, and rotation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723